NO. 07-12-0100-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 3, 2012
                          ______________________________

                             TOMAS MENDOZA-TORRES,

                                                                      Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                                      Appellee
                         _______________________________

            FROM THE 137th DISTRICT COURT OF LUBBOCK COUNTY;

      NO. 2011-432,947; HON. JOHN J. “TREY” MCCLENDON, III, PRESIDING
                     _______________________________

                            ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Tomas Mendoza-Torres, appellant, appeals his conviction for possession of a

controlled substance. Appellant timely perfected his appeal. The clerk’s record was

filed on June 15, 2012, and the reporter’s record on August 15, 2012. Appellant’s brief

was due on September 14, 2012. On September 21, 2012, appellant’s counsel was

notified by letter that the brief was overdue and that unless appellant’s brief was filed on
or before October 1, 2012, the appeal would be abated. To date, neither a brief nor an

extension motion has been received by the court.

       Accordingly, we abate this appeal and remand the cause to the 137th District

Court of Lubbock County (trial court) for further proceedings. Upon remand, the trial

court shall determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent;

       3. whether appellant has been denied the effective assistance of counsel
         due to counsel’s failure to file a timely appellate brief; and,

       4. why a timely appellate brief has not been filed on behalf of appellant.

       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by November 2,

2012. If it is determined that appellant is indigent and has been denied the effective

assistance of counsel, the trial court may appoint him new counsel; the name, address

and phone number of any new counsel appointed shall be included in the

aforementioned findings. Should further time be needed to perform these tasks, then

same must be requested before November 2, 2012.

       It is so ordered.

                                                Per Curiam

Do not publish.




                                            2